Citation Nr: 1607395	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.
 
2.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.
 
 3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:     The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1973 to June 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, April 2012, and January 2014, the Board remanded the case to the RO for additional development.  

In February 2012, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer available to make the final determination of the Veteran's claims.  See 38 C.F.R. § 20.707.  Pursuant to § 20.707, the Veteran was advised in a letter dated in November 2015, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing  within thirty days of the date of the letter.  The Veteran in December 2015 waived his right to a second hearing and the Chairman has reassigned the matter to the undersigned Veterans Law Judge.  A transcript of the hearing before the prior Veterans Law Judge is in the record.


The issues of service connection for right foot pes planus, diabetes and hypertension (to include as secondary to the low back disorder and/or the medication taken for its treatment), hepatitis, and hemorrhoids have been raised by the record in an October 2013 statement and service connection for obesity hyperventilation syndrome and chronic obstructive sleep apnea in a December 2015 medical report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before a final decision can be made as to the claims for service connection for bilateral knee disorders and for TDIU due to the disclosure of new evidence and the inadequate VA examinations.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran has several theories as to how his current knee disabilities are related to service.  Besides direct injuries in service, the Veteran's MOS as a radio specialist required him to frequently carry heavy radio equipment in addition to his normal combat gear when in the field.  The Veteran argues that this resulted in wear and tear to his knees, resulting in his current disabilities.  He is also service connected for a back disability and the Veteran testified that after injuring his back, he used his knees even more for lifting and that additional physical stress resulted in his current knee disabilities.  In addition, a prior VA examination in April 2007 attributed the Veteran's knee disabilities in part to his weight.  The Veteran has asserted that the medication prescribed for his back pain can cause weight gain and there are medical records indicating the Veteran cannot exercise due to his back pain, which also has caused his weight gain.  

A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's remand in January 2014 requested a VA examiner to offer opinions as to whether the Veteran's service generally caused his knee disabilities even if the in service incidents did not cause or contribute to the disabilities.  The examiner was also asked to address the Veteran's contentions that his back injury resulted in additional stress to the knees.  Unfortunately, the VA examiner in April 2014 did not specifically address all of the questions posed by the Board's prior remand and address the theories of service connection raised by the Veteran.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

The examiner concluded that it was less likely than not the back disability or the resulting sciatica aggravated the knees as there is neither a relationship between sciatica to knee osteoarthritis nor any mechanism for back pain and symptoms to travel downwards to the knees.  This explanation did not address whether the medication and back pain caused weight gain which in turn contributed to the knee disabilities and it does not address his theory that his back disability in service caused him to compensate in lifting which placed undue stress upon the knees.  As to whether service directly caused his knee disabilities, the examiner stated that most if not all knee injuries began in 2003, not 1973.  There is no discussion as to whether the Veteran's MOS resulted in repetitive stress ultimately leading to his current knee disabilities.  

Furthermore, the VA examiners did not explain how or to what was the Veteran's service and post service incidents or injuries, and the influence each had on the Veteran's current knee disabilities.  Further, the Veteran's service could be the onset for progression of the knee disability later aggravated by civilian factors.  Stated another way, even if the Veteran's post- service injuries and factors are the major factors in his knee disabilities, the examiner does not explain how service could still be a cause, albeit lesser cause, of the knee disabilities. The Board requires medical guidance as to the effect of both service and civilian activities and events upon the Veteran's current knee disabilities.

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Therefore, a remand is necessary for a new VA examination to address the Veteran's various theories as to how service has caused or contributed to his current knee disabilities.  

The Veteran has recently provided written letters from Dr. A. Fitzgerald in January 2015, and Dr. A. Falck and Dr. T. Casimire, both in December 2015.  All of them are affiliated with Mercy/Chi St. Vincent Medical Clinics.  To date, none of their records have been obtained and associated with the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  These letters indicate the Veteran needs gastric bypass surgery for his weight.  It is not clear if the surgery has already occurred.  If so, the records from the hospital should also be associated with the file.

Although the Board notes that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the service connection for knee claims, See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), the examinations so far have concentrated on the effect each disability, by itself, has upon employment but does not consider the combined effect of all service connected disabilities.  Therefore, the Board has determined that the Veteran should receive a VA examination with an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.  The Veteran now has a total rating of 70 percent, and therefore meets the schedular criteria for a TDIU.  Therefore, after all development is completed, including the foregoing TDIU VA examination, the RO should consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) on the basis of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:


1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from April 2014 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. A. Fitzgerald, Dr. A. Falck, Dr. T. Casimire, and/or Mercy/Chi St. Vincent Medical Hospital and Clinics as well any other private provider identified by the Veteran.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the record development is completed, provide the Veteran with a VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a knee disability for each knee.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service

The examiner is asked to discuss the clinical significance of:

a).  An injury before service in 1964, where the Veteran suffered a fractured femur in three different places.  

b).  The Veteran's service generally upon his knees including his duties as a radio specialist who had to carry heavy radio equipment in addition to his field combat gear.

c).  The Veteran seeking medical treatment for his right knee in June 1977 and his right leg in November 1973 and May 1974.

d).  The Veteran seeking medical treatment for his left knee in May 1974. 

The examiner must not rely solely on the absence of treatment in service as the basis for a negative opinion.  The question is whether any current knee disability is related to service.

If the examiner determines that a knee disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any knee disability was caused by or aggravated by the Veteran's service connected disabilities, to include as a side effect of medication taken for a service-connected disability. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to address whether the back and sciatica disabilities caused the Veteran to compensate by lifting more with his knees thereby placing additional stress on the knees. 

The examiner is also asked to address whether the Veteran's back pain symptoms and medication caused or contributed to any knee disability by causing weight gain sufficient to place additional stress upon the knees.  
If the examiner concludes that post-service factors such as, for example, a subsequent injury, caused or contributed to a knee disability, the examiner is asked to address whether service could be the onset of the knee disability later aggravated by a post-service injury.

A complete rationale for any opinion offered should be provided.

4.  After the records development is completed and the foregoing VA examinations have occurred and the claims listed above have been readjudicated, provide the Veteran with a VA examination to address the function effects of the Veterans service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must consider the Veteran work history and education, but must not consider the Veteran's age or any non-service connected disabilities.

5.  After the development requested is completed, readjudicate the claims for service connection and TDIU under 38 C.F.R. § 4.16(a).  Readjudication of the TDIU claim should reflect consideration of the Veteran's vocational rehabilitation folder, medical opinions on file, and subjective and individual factors (such as education, experience, location) which impact his employability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







